DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
 
Response to Amendment
The amendment filed 10/22/2022 has been entered. Claims 1, 3-11, 13-21, and 23 remain pending in the application. 

Drawings
The drawings were received on 04/06/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 13-21, and 23  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a patient" in line 3.  There is unclear antecedent basis for this limitation in the claim. It is unclear whether this patient is the same patient as recited in line 2. Examiner suggests amending line 3 in claim 1 to recite “the patient” . 
 Claim 11 recites the limitation "a patient" in line 5.  There is unclear antecedent basis for this limitation in the claim. It is unclear whether this patient is the same patient as recited in line 2. Examiner suggests amending line 5 in claim 11  to recite “the patient” . 
Claim 21 recites the limitation "a patient" in line.  There is unclear antecedent basis for this limitation in the claim. It is unclear whether this patient is the same patient as recited in line 2. Examiner suggests amending line 3 in claim 21 to recite “the patient” . 
Claims 3-10 are rejected due to dependency on claim 1. 
Claims 13-20 are rejected to due dependency on claim 11. 
Claim 23 is rejected due to dependency on claim 21. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, 13-21, and 23 rejected under 35 U.S.C. 101.

Regarding claim 1,  
Step 1: This claim is directed towards a method. 
Step 2A, prong 1: The claim recites the following limitations: “determining boundaries and geometry data for each arterial segment…”, “determining boundary conditions for the geometrical representation…”, “determining a flow field…”, “determining hemodynamic information…”. These methods steps, according to their broadest reasonable interpretation, recite a mental-process type abstract idea, which can practically be performed in the mind and/or with the with the aid of pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. If a person were to visually examine, i.e., perform an observation, the geometrical representation, either in a printout or an electronic format, he/she would be able to first identify the boundaries and geometry for the arterial segment. He/she would be able to then identify the boundary conditions. The least squares minimization approach is a statistical procedure by minimizing the sum of the offsets of points to find the best fit and can be reasonably performed with an aid of pen and paper or on a generic computer. The boundary conditions can be identified by observing the direction of the flow. He/she would be able to further determine the flow field and the hemodynamic information. The flow field merely represents any flow characteristic, and the hemodynamic information is known to be associated with a ratio of the pressure values in the segment.    There is nothing recited in the claim to suggest an undue level of complexity in how the boundaries, the geometric data, the boundary conditions, the flow field and the hemodynamic information may be determined. Therefore, a person would be able to perform the above recited determining steps mentally or with a generic computer.
Step 2A, prong 2: The claim recites the following additional elements of “receiving medical image data of a patient...”, “generating a geometrical representation…”. However, the additional elements amount to mere insignificant pre-extra solution steps of data gathering, and therefore do not integrate the judicial exception into a practical application as it is a form of data gathering. The claim also recites the additional element of “providing a display output of the hemodynamic information”; however, this additional element amounts to mere insignificant post-extra solution activity and therefore does not integrate the judicial exception into a practical application as it is a form of outputting a result of the mental process or display step. As a whole, these additional elements are recited at a high level of generality with conventionally used tools. They merely serve to gather and feed information to the abstract idea and to output a notification based on the abstract idea, while generically implementing it on conventionally used tools. The medical image data may be received by a generic computer that is capable of generating a 3D model of an arterial segment. The display output may be any conventional display means. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the estimated bio-information is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application.
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, prong 2. As considered in Step 2A, Prong 2, the medical image data may be received by a generic computer that is capable of generating a 3D model of an arterial segment. The display output may be any conventional display means. Accordingly, these additional steps and tools for receiving the medical image data and for displaying the hemodynamic information amount to no more than insignificant conventional extra-solution activity.  Mere insignificant conventional extra-solution activity cannot provide an inventive concept.  The claims hence are not patent eligible.  
Accordingly, claim 1 is directed to non-eligible patent subject matter and is therefore rejected. 

Regarding claim 3, 
Step 1: The claim is directed towards a method.  
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 1.
Step 2A, prong 2: The claims further recites “the one or more arterial segments correspond to the one or more coronary arterial segments”. However, the additional element amounts to mere insignificant pre-extra solution steps of data gathering and therefore do not integrate the judicial exception into a practical application. 
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, prong 2. 
Accordingly, claim 3 is directed to non-eligible patent subject matter and is therefore rejected. 

Regarding claims 4, 
Step 1: The claim is directed towards a method.  
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 1. This claim further recites “the outflow distribution parameter is determined…”, “and the stored hemodynamic data defines an empirical relationship between …”.These method steps, according to broadest reasonable interpretation, recite a mental-process type abstract idea, which can practically be performed in the mind and/or with the with the aid of pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. Calculating the following: the outflow distribution parameter using a ratio, and defining the stored hemodynamic data as an empirical relationship between (i) the ratio of the radius of the first outflow boundary and the radius of the second outflow boundary and (ii) a ratio of an outflow boundary condition for the first outflow boundary and an outflow boundary condition for the second outflow boundary can be reasonably performed using a with an aid of pen and paper or on a generic computer.  If a person were to visually examine, i.e., perform an observation, the geometrical representation, either in a printout or an electronic format, he/she would be able to select the one or more outflow boundaries that includes additional outflow boundaries disposed between the inflow boundary and the first outflow boundary, and select the outflow distribution parameter to determine an outflow boundary condition for the first outflow boundary, the second outflow boundary, and each additional outflow boundary. There is nothing recited in the claim to suggest an undue level of complexity in how the boundaries, the geometric data, the boundary conditions, the flow field and the hemodynamic information may be determined. Therefore, a person would be able to perform the above recited determining steps mentally or with a generic computer.
Step 2A, prong 2: The claim does not recite any additional elements and therefore do not integrate the judicial exception into practical application.
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, prong 2. 
Accordingly, claim 4 is directed to non-eligible patent subject matter and is therefore rejected. 

Regarding claim 5,     
Step 1: The claim is directed towards a method.  
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 1. This claim further recites “ the one or more outflow boundaries includes…”, “the outflow distribution parameter is used to determine…”.These method steps, according to broadest reasonable interpretation, recite a mental-process type abstract idea, which can practically be performed in the mind and/or with the with the aid of pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. If a person were to visually examine, i.e., perform an observation, the geometrical representation, either in a printout or an electronic format, he/she would be able to select the one or more outflow boundaries that includes additional outflow boundaries disposed between the inflow boundary and the first outflow boundary, and select the outflow distribution parameter to determine an outflow boundary condition for the first outflow boundary, the second outflow boundary, and each additional outflow boundary. There is nothing recited in the claim to suggest an undue level of complexity in how the boundaries, and the boundary conditions, may be determined. Therefore, a person would be able to perform the above recited determining steps mentally or with a generic computer.
Step 2A, prong 2: The claim does not recite any additional elements and therefore do not integrate the judicial exception into practical application.
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, prong 2. 
Accordingly, claim 5 is directed to non-eligible patent subject matter and is therefore rejected. 

Regarding claim 6, 
Step 1: The claim is directed towards a method.  
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 1.
Step 2A, prong 2: The claims further recites, “the geometrical representation of the one or more arterial segments...”, “the geometrical representation includes…”.However, the additional elements amount to mere insignificant pre-extra solution steps of data gathering and therefore do not integrate the judicial exception into a practical application. 
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, prong 2. 
Accordingly, claims 6 is directed to non-eligible patent subject matter and is therefore rejected. 

Regarding claim 7,
Step 1: The claim is directed towards a method.  
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 1. This claim further recites wherein the flow field is determined…”. These method steps, according to broadest reasonable interpretation, recite a mental-process type abstract idea, which can practically be performed in the mind and/or with the with the aid of pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. The flow field merely represents any flow characteristic. There is nothing recited in the claim to suggest an undue level of complexity in how the flow field may be determined. Therefore, a person would be able to perform the above recited determining steps mentally or with a generic computer.
Step 2A, prong 2: The claim does not recite any additional elements and therefore do not integrate the judicial exception into practical application.
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, prong 2. 
Accordingly, claim 7 is directed to non-eligible patent subject matter and is therefore rejected. 

Regarding claim 8, 
Step 1: The claim is directed towards a method.  
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 1.
Step 2A, prong 2: The claims further recites “wherein the medical image data is computed tomography image data…” However, the additional elements amount to mere insignificant pre-extra solution steps of data gathering and therefore do not integrate the judicial exception into a practical application. 
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, prong 2. 
Accordingly, claim 8 is directed to non-eligible patent subject matter and is therefore rejected. 

Regarding claim 9, 
Step 1: The claim is directed towards a method.  
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 1. This claim further recites  “wherein the hemodynamic information includes…”.These method steps, according to broadest reasonable interpretation, recite a mental-process type abstract idea, which can practically be performed in the mind and/or with the with the aid of pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. There is nothing recited in the claim to suggest an undue level of complexity in how the hemodynamic information may be determined. Therefore, a person would be able to perform the above recited determining steps mentally or with a generic computer.
Step 2A, prong 2: The claim does not recite any additional elements and therefore do not integrate the judicial exception into practical application.
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, prong 2. 
Accordingly, claim 9 is directed to non-eligible patent subject matter and is therefore rejected. 


Regarding claims 10, 
Step 1: The claim is directed towards a method.  
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 1. 
Step 2A, prong 2: This claim further recites “receiving information regarding a position…” and “updating the display output…”. However, the additional elements amount to mere insignificant post-extra solution activity and therefore do not integrate the judicial exception into a practical application.
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, prong 2. 
Accordingly, claim 10 is directed to non-eligible patent subject matter and is therefore rejected. 

Regarding claim 11,  
Step 1: This claim is directed towards an apparatus. 
Step 2A, prong 1: The claim recites the following limitations: “determining boundaries and geometry data for each arterial segment…”, “determining boundary conditions for the geometrical representation…”, “determining a flow field…”, “determining hemodynamic information…”. These steps, according to their broadest reasonable interpretation, recite a mental-process type abstract idea, which can practically be performed in the mind and/or with the with the aid of pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. If a person were to visually examine, i.e., perform an observation, the geometrical representation, either in a printout or an electronic format, he/she would be able to first identify the boundaries and geometry for the arterial segment. He/she would be able to then identify the boundary conditions. The least squares minimization approach is a statistical procedure by minimizing the sum of the offsets of points to find the best fit and can be reasonably performed with an aid of pen and paper or on a generic computer. The boundary conditions can be identified by observing the direction of the flow. He/she would be able to further determine the flow field and the hemodynamic information. The flow field merely represents any flow characteristic. There is nothing recited in the claim to suggest an undue level of complexity in how the boundaries, the geometric data, the boundary conditions, the flow field and the hemodynamic information may be determined. Therefore, a person would be able to perform the above recited determining steps mentally or with a generic computer.
Step 2A, prong 2: The claim recites the following additional elements of “receiving medical image data of a patient...”, “generating a geometrical representation…”. However, the additional elements amount to mere insignificant pre-extra solution steps of data gathering, and therefore do not integrate the judicial exception into a practical application as it is a form of data gathering. The claim also recites the additional element of “providing a display output of the hemodynamic information”; however, this additional element amounts to mere insignificant post-extra solution activity and therefore does not integrate the judicial exception into a practical application as it is a form of outputting a result of the mental process or display step. As a whole, these additional elements are recited at a high level of generality with conventionally used tools. They merely serve to gather and feed information to the abstract idea and to output a notification based on the abstract idea, while generically implementing it on conventionally used tools. The medical image data may be received by a generic computer that is capable of generating a 3D model of an arterial segment. The display output may be any conventional display means. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the estimated bio-information is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application.
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, prong 2. As considered in Step 2A, Prong 2, the medical image data may be received by a generic computer that is capable of generating a 3D model of an arterial segment. The display output may be any conventional display means. Accordingly, these additional steps and tools for receiving the medical image data and for displaying the hemodynamic information amount to no more than insignificant conventional extra-solution activity.  Mere insignificant conventional extra-solution activity cannot provide an inventive concept.  The claims hence are not patent eligible.  
Accordingly, claim 11 is directed to non-eligible patent subject matter and is therefore rejected. 

Regarding claim 13, 
Step 1: The claim is directed towards an apparatus,  
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 1.
Step 2A, prong 2: The claims further recites “the one or more arterial segments correspond to the one or more coronary arterial segments”. However, the additional elements amount to mere insignificant pre-extra solution steps of data gathering and therefore do not integrate the judicial exception into a practical application. 
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, prong 2. 
Accordingly, claim 13 is directed to non-eligible patent subject matter and is therefore rejected. 

Regarding claim 14, 
Step 1: The claim is directed towards an apparatus  
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 11. This claim further recites “the outflow distribution parameter is determined…”, “and the stored hemodynamic data defines an empirical relationship between …”.These steps, according to broadest reasonable interpretation, recite a mental-process type abstract idea, which can practically be performed in the mind and/or with the with the aid of pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. Calculating the following: the outflow distribution parameter using a ratio, and defining the stored hemodynamic data as an empirical relationship between (i) the ratio of the radius of the first outflow boundary and the radius of the second outflow boundary and (ii) a ratio of an outflow boundary condition for the first outflow boundary and an outflow boundary condition for the second outflow boundary can be reasonably performed using a with an aid of pen and paper or on a generic computer.  There is nothing recited in the claim to suggest an undue level of complexity in how the boundaries, the boundary conditions, the flow field and the hemodynamic information may be determined. Therefore, a person would be able to perform the above recited determining steps mentally or with a generic computer.
Step 2A, prong 2: The claim does not recite any additional elements and therefore do not integrate the judicial exception into practical application.
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, prong 2. 
Accordingly, claim 14 is directed to non-eligible patent subject matter and is therefore rejected. 

Regarding claim 15,     
Step 1: The claim is directed towards an apparatus.
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 11. This claim further recites “ the one or more outflow boundaries includes…”, “the outflow distribution parameter is used to determine…”.These steps, according to broadest reasonable interpretation, recite a mental-process type abstract idea, which can practically be performed in the mind and/or with the with the aid of pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. If a person were to visually examine, i.e., perform an observation, the geometrical representation, either in a printout or an electronic format, he/she would be able to select the one or more outflow boundaries that includes additional outflow boundaries disposed between the inflow boundary and the first outflow boundary, and select the outflow distribution parameter to determine an outflow boundary condition for the first outflow boundary, the second outflow boundary, and each additional outflow boundary. There is nothing recited in the claim to suggest an undue level of complexity in how the boundaries and the boundary conditions, may be determined. Therefore, a person would be able to perform the above recited determining steps mentally or with a generic computer.
Step 2A, prong 2: The claim does not recite any additional elements and therefore do not integrate the judicial exception into practical application.
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, prong 2. 
Accordingly, claim 15 is directed to non-eligible patent subject matter and is therefore rejected. 

Regarding claims 16, 
Step 1: The claim is directed towards an apparatus.  
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 1.
Step 2A, prong 2: The claims further recites:  “the geometrical representation of the one or more arterial segments...”, “the geometrical representation includes…”. However, the additional elements amount to mere insignificant pre-extra solution steps of data gathering and therefore do not integrate the judicial exception into a practical application. 
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, prong 2. 
Accordingly, claim 16 is directed to non-eligible patent subject matter and is therefore rejected. 

Regarding claim 17,
Step 1: The claim is directed towards an apparatus.
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 11. This claim further recites wherein the flow field is determined…”. These steps, according to broadest reasonable interpretation, recite a mental-process type abstract idea, which can practically be performed in the mind and/or with the with the aid of pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. The flow field merely represents any flow characteristic. There is nothing recited in the claim to suggest an undue level of complexity in how the boundaries, the geometric data, the boundary conditions, and the flow field may be determined. Therefore, a person would be able to perform the above recited determining steps mentally or with a generic computer.
Step 2A, prong 2: The claim does not recite any additional elements and therefore do not integrate the judicial exception into practical application.
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, prong 2. 
Accordingly, claim 17 is directed to non-eligible patent subject matter and is therefore rejected. 

Regarding claim 18,    
Step 1: The claim is directed towards an apparatus.  
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 1.
Step 2A, prong 2: The claims further recites  “wherein the medical image data is computed tomography image data…” However, the additional elements amount to mere insignificant pre-extra solution steps of data gathering and therefore do not integrate the judicial exception into a practical application. 
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, prong 2. 
Accordingly, claim 18 is directed to non-eligible patent subject matter and is therefore rejected. 

Regarding claim 19, 
Step 1: The claim is directed towards an apparatus.   
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 11. This claim further recites  “wherein the hemodynamic information includes…”.These steps, according to broadest reasonable interpretation, recite a mental-process type abstract idea, which can practically be performed in the mind and/or with the with the aid of pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. There is nothing recited in the claim to suggest an undue level of complexity in how the hemodynamic information may be determined. Therefore, a person would be able to perform the above recited determining steps mentally or with a generic computer.
Step 2A, prong 2: The claim does not recite any additional elements and therefore do not integrate the judicial exception into practical application.
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, prong 2. 
Accordingly, claim 9 is directed to non-eligible patent subject matter and is therefore rejected. 

Regarding claim 20,  
Step 1: The claim is directed towards an apparatus.  
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 1. 
Step 2A, prong 2: This claim further recites “wherein information regarding a position of a virtual stent …” and “wherein the display output of the hemodynamic information…”. However, the additional elements amount to mere insignificant post-extra solution activity and therefore do not integrate the judicial exception into a practical application.
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, prong 2. 
Accordingly, claim 20 is directed to non-eligible patent subject matter and is therefore rejected. 

Regarding claim 21,  
Step 1: This claim is directed towards a method. 
Step 2A, prong 1: The claim recites the following limitations: “determining boundaries and geometry data for each arterial segment…”, “determining boundary conditions for the geometrical representation…”, “determining an outflow distribution parameter…”, ‘determining an outflow boundary condition…”. These methods steps, according to their broadest reasonable interpretation, recite a mental-process type abstract idea, which can practically be performed in the mind and/or with the with the aid of pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. If a person were to visually examine, i.e., perform an observation, the geometrical representation, either in a printout or an electronic format, he/she would be able to first identify the boundaries and geometry for the arterial segment. He/she would be able to then identify the boundary and outflow conditions. The least squares minimization approach is a statistical procedure by minimizing the sum of the offsets of points to find the best fit and can be reasonably performed with an aid of pen and paper or on a generic computer. The boundary conditions can be identified by observing the direction of the flow. He/she would be able to further determine the flow field and the hemodynamic information. The flow field merely represent any flow characteristic, and the hemodynamic information is known to be associated with a ratio of the pressure values in the segment.    There is nothing recited in the claim to suggest an undue level of complexity in how the boundaries, the geometric data, the boundary conditions, the outflow distribution parameter, and the  outflow distribution parameter condition, may be determined. Therefore, a person would be able to perform the above recited determining steps mentally or with a generic computer.
Step 2A, prong 2: The claim recites the following additional elements of “receiving medical image data of a patient...”, “generating a geometrical representation…”. However, the additional elements amount to mere insignificant pre-extra solution steps of data gathering, and therefore do not integrate the judicial exception into a practical application as it is a form of data gathering. The claim also recites the additional element of “providing a display output of the hemodynamic information”; however, this additional element amounts to mere insignificant post-extra solution activity and therefore does not integrate the judicial exception into a practical application as it is a form of outputting a result of the mental process or display step. As a whole, these additional elements are recited at a high level of generality with conventionally used tools. They merely serve to gather and feed information to the abstract idea and to output a notification based on the abstract idea, while generically implementing it on conventionally used tools. The medical image data may be received by a generic computer that is capable of generating a 3D model of an arterial segment. The display output may be any conventional display means. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the estimated bio-information is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application.
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, prong 2. As considered in Step 2A, Prong 2, the medical image data may be received by a generic computer that is capable of generating a 3D model of an arterial segment. The display output may be any conventional display means. Accordingly, these additional steps and tools for receiving the medical image data and for displaying the hemodynamic information amount to no more than insignificant conventional extra-solution activity.  Mere insignificant conventional extra-solution activity cannot provide an inventive concept.  The claims hence are not patent eligible.  
Accordingly, claim 21 is directed to non-eligible patent subject matter and is therefore rejected. 

Regarding claim 23,  
Step 1: The claim is directed towards a method.  
Step 2A, prong 1: The claims are a part of the judicial exception as noted above in claim 1. This claim further recites “ the outflow distribution parameter is determined…”, “the one or more outflow boundaries include…”.These method steps, according to broadest reasonable interpretation, recite a mental-process type abstract idea, which can practically be performed in the mind and/or with the with the aid of pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. If a person were to visually examine, i.e., perform an observation, the geometrical representation, either in a printout or an electronic format, he/she would be able to select the one or more outflow boundaries that includes additional outflow boundaries disposed between the inflow boundary and the first outflow boundary, and select the outflow distribution parameter to determine an outflow boundary condition for the first outflow boundary, the second outflow boundary, and each additional outflow boundary. There is nothing recited in the claim to suggest an undue level of complexity in how the outflow distribution parameter and the one or more outflow boundaries may be determined. Therefore, a person would be able to perform the above recited determining steps mentally or with a generic computer.
Step 2A, prong 2: The claim does not recite any additional elements and therefore do not integrate the judicial exception into practical application.
Step 2B: The additional elements, taken either individually or as a whole, do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, prong 2. 
Accordingly, claim 23 is directed to non-eligible patent subject matter and is therefore rejected

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7-9, 11, 13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20150164342 A1) in view of Kramer et al. (US 20170281018 A1).

	Regarding claim 1, Choi teaches a computer-implemented method of determining hemodynamic information for a patient, the method comprising:
receiving medical image data of a patient acquired by a medical image acquisition device (These noninvasive tests use patient imaging (such as CT) to determine a patient-specific geometric model of blood vessels [0027]) the medical image data including one or more arterial segments and surrounding area (an exemplary method may include acquiring a digital representation…of a patient-specific model of the geometry for the patient's ascending aorta, coronary artery tree, myocardium, valves, and chambers [0112]; FIG.2, step 202);
generating a geometrical representation of the one or more arterial segments from the medical image data (exemplary method may include acquiring a digital representation … of a patient-specific model of the geometry for the patient's ascending aorta, coronary artery tree, myocardium, valves, and chambers [0110]), wherein the geometrical representation is a three-dimensional model of a spatial volume of the one or more arterial segments (constructing a patient-specific model of coronary geometry, for instance, by modeling a patient's coronary vasculature….Given a 3-D image of coronary vasculature, many methods exist for extracting a model of cardiovascular geometry pertaining to a specific patient. The patient-specific model may be constructed or rendered based on images, such as CT scans associated with a patient [0034]; Then, step 424 may include creating a feature vector for each location that contains a numerical description of physiological or phenotypic parameters of the patient and a description of the local geometry and biophysical hemodynamic characteristic. Specifically the feature vector may contain:…  Characteristics of the aortic geometry, e.g., …. volume of the aorta [0060]-[0080]; FIG.2, step 204)
determining boundaries and geometry data for each arterial segment (The coronary geometry may be represented as a list of points in space, possibly with a list of neighbors for each point, in which the space can be mapped to spatial units between points (e.g., millimeters) [0033]; step 202 may comprise obtaining the model, such as by constructing a patient-specific model of coronary geometry, for instance, by modeling a patient's coronary vasculature, including one or more lumens [0034]), the boundaries including an inflow boundary of a luminal volume for each arterial segment and one or more outflow boundaries (Then, step 424 may include creating a feature vector for each location that contains a numerical description of physiological or phenotypic parameters of the patient and a description of the local geometry and biophysical hemodynamic characteristic. Specifically the feature vector may contain:….  Characteristics of the aortic geometry, e.g., cross-sectional area profile along the ascending and descending aorta, and/or surface area and volume of the aorta [0060]-[0080]; the cross-sectional area profile along the ascending and descending aorta inherently include an inflow boundary and one or more outflow boundaries), the inflow boundary and the one or more outflow boundaries corresponding to a cross-section of the each arterial segment, (Characteristics of the aortic geometry, e.g., cross-sectional area profile along the ascending and descending aorta [0080]) and the geometry data including a radius for the inflow boundary and a radius for each outflow boundary (Characteristics of the aortic geometry, e.g., cross-sectional area profile along the ascending and descending aorta [0080]; one of ordinary skill in the art would recognize that the radius of the aorta can be derived from the cross-section of the area taken along the aorta which is assumed to be a circle);
	Although Choi teaches determining boundary conditions for the geometrical representation using the three-dimensional model, and determining hemodynamic features (Coronary flow simulations with respect to patient physiological information and estimated boundary conditions may then be performed on the model to extract hemodynamic characteristics [0029]), Choi does not explicitly teach determining boundary conditions for the geometrical representation using the three-dimensional model, the boundary conditions including an inflow boundary condition for the inflow boundary and an outflow boundary condition for each outflow boundary, the outflow boundary condition for each outflow boundary being determined using an outflow distribution parameter, the outflow distribution parameter being determined using the geometry data for one or more of the one or more outflow boundaries, stored hemodynamic data, or a combination thereof, and a final outflow rate distribution among the outflow boundaries of the segments being determined using a least squares minimization approach encompassing all outflow boundaries; determining a flow field for each arterial segment using the geometrical representation, and all of the boundary conditions; determining hemodynamic information using, the flow field, and providing a display output of the hemodynamic information.
Kramer is analogous to the instant application as it shares the classification of A61B6/507 and A61B6/504 and discloses a blood flow model (title).  Kramer, teaches: 
determining boundary conditions for the geometrical representation using the three-dimensional model (Multiple 1D segments with spatially varying cross-sectional area values are defined for the ascending and descending aorta in order to obtain a geometry close to the actual 3D geometry [0046]; Since most of the systemic arterial compliance resides in the aorta, in the following, this part of the arterial circulation is focused on. The methods described in the following, however, may also be applied to other large arteries [0030]) , the boundary conditions including an inflow boundary condition for the inflow boundary (At the inlet of the aorta, a time-varying flow rate profile 10 may be imposed as inlet boundary condition [0039]) and an outflow boundary condition for each outflow boundary, the outflow boundary condition for each outflow boundary being determined using an outflow distribution parameter (the following information is available at a large number of planes (e.g., 50) along the ascending aorta, the aortic arch, and the descending aorta: time-varying cross-sectional area; time-varying flow rate; and time-varying center point [0031]; as this information is obtained along several planes throughout the aorta, any of these planes can be considered the outflow boundary, further, the area, flow rate, and center points are outflow distribution parameters), the outflow distribution parameter being determined using the geometry data for one or more of the one or more outflow boundaries (Such anatomical model may include geometrical dimensions of the aorta [0013]), stored hemodynamic data, or a combination thereof, and a final outflow rate distribution among the outflow boundaries of the segments (If flow rate/cross-sectional area measurements are available for the supra-aortic branches, these may be used to enable a better estimation of the branching locations and/or the flow rate distribution [0072];  final average flow rate value is determined for the ascending and the descending aorta [0044]) being determined using a least squares minimization approach encompassing all outflow boundaries (To robustly estimate an average flow rate value for the ascending and the descending aorta, a linear least squares fit based algorithm that is used to filter out locations with very large or very low average flow rate values is employed. Then, based on the remaining locations, a final average flow rate value is determined for the ascending and the descending aorta [0044]);
determining a flow field for each arterial segment using the geometrical representation (the following information is available at a large number of planes (e.g., 50) along the ascending aorta, the aortic arch, and the descending aorta: time-varying cross-sectional area; time-varying flow rate; and time-varying center point [0031]; the physical data includes an anatomical model of the artery and/or blood flow data…. Additionally or alternatively, the physical data may include blood flow data like velocity or blood pressure [0013]; the velocity, cross-sectional area, and flow rate along the ascending and descending aorta are the flow field along each arterial segment as claimed), and all of the boundary conditions (the physical data includes an anatomical model of the artery and/or blood flow data. Such anatomical model may include geometrical dimensions of the aorta. [0013]);
determining hemodynamic information  ( the physical data may include blood flow data like velocity or blood pressure [0013]) using , the flow field (If flow rate/cross-sectional area measurements are available for the supra-aortic branches, these may be used to enable a better estimation of the branching locations and/or the flow rate distribution [0072])  , and providing a display output of the hemodynamic information (the method may include visualizing the wall property on an image of the artery (e.g., the aorta). The wall property is varying spatially with geometric coordinates. The advantage of the visualization is that the physician may easily estimate the condition of the artery [0016]; the image of the artery is the display output as claimed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Choi, to include determining boundary conditions for the geometrical representation using the three-dimensional model, the boundary conditions including an inflow boundary condition for the inflow boundary and an outflow boundary condition for each outflow boundary, the outflow boundary condition for each outflow boundary being determined using an outflow distribution parameter, the outflow distribution parameter being determined using the geometry data for one or more of the one or more outflow boundaries, and a final outflow rate distribution among the outflow boundaries of the segments being determined using a least squares minimization approach encompassing all outflow boundaries; determining a flow field for each arterial segment using the geometrical representation, and all of the boundary conditions ;determining hemodynamic information using, the flow field, and providing a display output of the hemodynamic information, as taught by  Kramer, in order to achieve an exemplary framework that is able to automatically and robustly estimate both local and regional wall properties from medical image data as suggested by Kramer ([0025]). 

Regarding claim 3, Choi in view of Kramer as modified above teaches the claimed invention as discussed above. Choi further teaches a method wherein the one or more arterial segments correspond to the one or more coronary arterial segments (method 300 may be performed using a patient-specific model of a patient's coronary vasculature. For example, the patient-specific model may include the geometry for, at least, the patient's coronary artery tree, including the lumen, plaque, and/or lumen walls (i.e., external elastic membrane (EEM) of the coronary arteries). The model may be segmented manually or automatically to identify voxels belonging to the lumen and lumen wall [0036]). 

Regarding claim 7, the combination of Choi and Kramer does not teach the method wherein the flow field is determined using only the geometrical representation, the geometrical data and the boundary conditions. Kramer, however, teaches teach the method wherein the flow field is determined using only the geometrical representation (Multiple 1D segments with spatially varying cross-sectional area values are defined for the ascending and descending aorta in order to obtain a geometry close to the actual 3D geometry [0046]), the geometrical data (cross-sectional area [0072]) and the boundary conditions (the following information is available at a large number of planes (e.g., 50) along the ascending aorta, the aortic arch, and the descending aorta: time-varying cross-sectional area; time-varying flow rate; and time-varying center point [0031]; If flow rate/cross-sectional area measurements are available for the supra-aortic branches, these may be used to enable a better estimation of the branching locations and/or the flow rate distribution [0072]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Choi and Kramer, to include the flow field is determined using only the geometrical representation, the geometrical data and the boundary conditions, as taught by Kramer , in order to achieve an exemplary framework that is able to automatically and robustly estimate both local and regional wall properties from medical image data as suggested by Kramer ([0025]). 

Regarding claim 8, Choi in view of Kramer as modified above teaches the claimed invention as discussed above. Choi further teaches a method wherein the medical image data is computed tomography image data of the patient (These noninvasive tests use patient imaging (such as CT) to determine a patient-specific geometric model of blood vessels [0027]; Anatomic data may be obtained noninvasively using coronary computed tomographic angiography (CCTA) [0004] ). 

Regarding claim 9, Choi in view of Kramer as modified above teaches the claimed invention as discussed above. Choi further teaches a method wherein the hemodynamic information includes fractional flow reserve (FFR), instantaneous wave-free ratio (iFR), wall shear stress (WSS) (max/mean/cyclic wall shear stress [0046]), axial plaque stress (APS), hyperemic and resting diastolic pressure (Pd)/aortic pressure (Pa) indexes, pressure indices over a range of physiologic states, or a combination thereof.

Regarding claim 11, Choi in view of Kramer as modified above teaches the claimed invention as discussed above. Choi further teaches a system for determining hemodynamic information for a patient, the system comprising:
at least one processor (processor [0007]); and
a memory, wherein the processor is configured to cause (acquire a digital representation (e.g., the memory or digital storage [e.g., hard drive, network drive] of a computational device such as a computer, laptop, DSP, server, etc.) [0053]):
obtaining medical image data of a patient acquired by a medical image acquisition device (These noninvasive tests use patient imaging (such as CT) to determine a patient-specific geometric model of blood vessels [0027]), the medical image data including one or more arterial segments and surrounding area (exemplary method may include acquiring a digital representation … of a patient-specific model of the geometry for the patient's ascending aorta, coronary artery tree, myocardium, valves, and chambers [0110]);
generating a geometrical representation of the one or more arterial segments from the medical image data  (exemplary method may include acquiring a digital representation … of a patient-specific model of the geometry for the patient's ascending aorta, coronary artery tree, myocardium, valves, and chambers [0110]), wherein the geometrical representation is a three-dimensional model of a spatial volume of the one or more arterial segments (constructing a patient-specific model of coronary geometry, for instance, by modeling a patient's coronary vasculature….Given a 3-D image of coronary vasculature, many methods exist for extracting a model of cardiovascular geometry pertaining to a specific patient. The patient-specific model may be constructed or rendered based on images, such as CT scans associated with a patient [0034]; Then, step 424 may include creating a feature vector for each location that contains a numerical description of physiological or phenotypic parameters of the patient and a description of the local geometry and biophysical hemodynamic characteristic. Specifically the feature vector may contain:…  Characteristics of the aortic geometry, e.g., …. volume of the aorta [0060]-[0080]; FIG.2, step 204);
Although Choi teaches determining hemodynamic features (Coronary flow simulations with respect to patient physiological information and estimated boundary conditions may then be performed on the model to extract hemodynamic characteristics [0029]), Choi does not teach determining boundary conditions for the geometrical representation using the three-dimensional model the boundary conditions including an inflow boundary condition for the inflow boundary and an outflow boundary condition for each outflow boundary; the boundary condition for each outflow boundary being determined using an outflow distribution parameter; the outflow distribution parameter being determined using the geometry data for one or more of the one or more outflow boundaries, stored hemodynamic data, or a combination thereof; and a final outflow rate distribution among the outflow boundaries of the segments being determined using a least squares minimization approach encompassing all outflow boundaries; determining a flow field for each arterial segment using the geometrical representation, all of  the boundary conditions, the flow field including the pressure field; determining hemodynamic information using, the flow field, providing a display output of the hemodynamic information.
Kramer is analogous to the instant application as it shares the classification of A61B6/507 and A61B6/504 and discloses a blood flow model (title).  Kramer, teaches:
determining boundary conditions for the geometrical representation using the three-dimensional model (Multiple 1D segments with spatially varying cross-sectional area values are defined for the ascending and descending aorta in order to obtain a geometry close to the actual 3D geometry [0046]; Since most of the systemic arterial compliance resides in the aorta, in the following, this part of the arterial circulation is focused on. The methods described in the following, however, may also be applied to other large arteries [0030]) the boundary conditions including an inflow boundary condition for the inflow boundary (At the inlet of the aorta, a time-varying flow rate profile 10 may be imposed as inlet boundary condition [0039]) and an outflow boundary condition for each outflow boundary(the following information is available at a large number of planes (e.g., 50) along the ascending aorta, the aortic arch, and the descending aorta: time-varying cross-sectional area; time-varying flow rate; and time-varying center point [0031]; as this information is obtained along several planes throughout the aorta, any of these planes can be considered the outflow boundary); 
the boundary condition for each outflow boundary being determined using an outflow distribution parameter (the following information is available at a large number of planes (e.g., 50) along the ascending aorta, the aortic arch, and the descending aorta: time-varying cross-sectional area; time-varying flow rate; and time-varying center point [0031]; as this information is obtained along several planes throughout the aorta, any of these planes can be considered the outflow boundary); 
the outflow distribution parameter being determined using the geometry data for one or more of the one or more outflow boundaries (Such anatomical model may include geometrical dimensions of the aorta [0013]), stored hemodynamic data, or a combination thereof;
 and a final outflow rate distribution among the outflow boundaries of the segments (If flow rate/cross-sectional area measurements are available for the supra-aortic branches, these may be used to enable a better estimation of the branching locations and/or the flow rate distribution [0072])  being determined using a least squares minimization approach encompassing all outflow boundaries (To robustly estimate an average flow rate value for the ascending and the descending aorta, a linear least squares fit based algorithm that is used to filter out locations with very large or very low average flow rate values is employed. Then, based on the remaining locations, a final average flow rate value is determined for the ascending and the descending aorta [0044]);
determining a flow field for each arterial segment using the geometrical representation (the following information is available at a large number of planes (e.g., 50) along the ascending aorta, the aortic arch, and the descending aorta: time-varying cross-sectional area; time-varying flow rate; and time-varying center point [0031]; the physical data includes an anatomical model of the artery and/or blood flow data…. Additionally or alternatively, the physical data may include blood flow data like velocity or blood pressure [0013]; the velocity, cross-sectional area, and flow rate along the ascending and descending aorta are the flow field along each arterial segment as claimed ), all of  the boundary conditions, the flow field including the pressure field (the physical data includes an anatomical model of the artery and/or blood flow data. Such anatomical model may include geometrical dimensions of the aorta. [0013]);
determining hemodynamic information using (estimation of the branching locations and/or the flow rate distribution [0072]), the flow field (If flow rate/cross-sectional area measurements are available for the supra-aortic branches, these may be used to enable a better estimation of the branching locations and/or the flow rate distribution [0072])  , providing a display output of the hemodynamic information (the method may include visualizing the wall property on an image of the artery (e.g., the aorta). The wall property is varying spatially with geometric coordinates. The advantage of the visualization is that the physician may easily estimate the condition of the artery [0016]; the image of the artery is the display output as claimed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Choi, to include teach determining boundary conditions for the geometrical representation using the three-dimensional model the boundary conditions including an inflow boundary condition for the inflow boundary and an outflow boundary condition for each outflow boundary; the boundary condition for each outflow boundary being determined using an outflow distribution parameter; the outflow distribution parameter being determined using the geometry data for one or more of the one or more outflow boundaries, stored hemodynamic data, or a combination thereof; and a final outflow rate distribution among the outflow boundaries of the segments being determined using a least squares minimization approach encompassing all outflow boundaries; determining a flow field for each arterial segment using the geometrical representation, all of  the boundary conditions, the flow field including the pressure field; determining hemodynamic information using, the flow field, providing a display output of the hemodynamic information as taught by  Kramer, in order to achieve an exemplary framework that is able to automatically and robustly estimate both local and regional wall properties from medical image data as suggested by Kramer ([0025]).
	
	Regarding claim 13, Choi in view of Kramer as modified above teaches the claimed invention as discussed above. Choi further teaches a system wherein the one or more arterial segments corresponds to the one or more coronary arterial segments (method 300 may be performed using a patient-specific model of a patient's coronary vasculature. For example, the patient-specific model may include the geometry for, at least, the patient's coronary artery tree, including the lumen, plaque, and/or lumen walls (i.e., external elastic membrane (EEM) of the coronary arteries). The model may be segmented manually or automatically to identify voxels belonging to the lumen and lumen wall [0036]).

Regarding claim 17, the combined invention of Choi and Kramer does not teach the system,  wherein the flow field is determined using only the geometrical representation, the geometrical data and  the boundary conditions. Kramer, however, teaches, the flow field is determined using only the geometrical representation (Multiple 1D segments with spatially varying cross-sectional area values are defined for the ascending and descending aorta in order to obtain a geometry close to the actual 3D geometry [0046]), the geometrical data (cross-sectional area [0072])  and the boundary conditions (the following information is available at a large number of planes (e.g., 50) along the ascending aorta, the aortic arch, and the descending aorta: time-varying cross-sectional area; time-varying flow rate; and time-varying center point [0031]; If flow rate/cross-sectional area measurements are available for the supra-aortic branches, these may be used to enable a better estimation of the branching locations and/or the flow rate distribution [0072]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Choi and Kramer, to include the flow field is determined using only the geometrical representation, the geometrical data and the boundary conditions, as taught by Kramer, in order to achieve an exemplary framework that is able to automatically and robustly estimate both local and regional wall properties from medical image data as suggested by Kramer ([0025]). 

Regarding claim 18, Choi in view of Kramer as modified above teaches the claimed invention as discussed above. Choi further teaches a  system wherein the medical image data is computed tomography image data of the patient (These noninvasive tests use patient imaging (such as CT) to determine a patient-specific geometric model of blood vessels [0027]; Anatomic data may be obtained noninvasively using coronary computed tomographic angiography (CCTA) [0004]).

Claims 4-5, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kramer as applied to claims 1 and 11 above, and further in view of Groen (GROEN, "Atherosclerotic plaque and shear stress in carotid arteries," The Netherlands Heart Institute, November 2010, of record, cited on IDS).

Regarding claim 4, the combination of Choi and Kramer does not teach a method wherein the outflow distribution parameter is determined using a ratio of a radius for the first outflow boundary and a radius for the second outflow boundary, and the stored hemodynamic data; and the stored hemodynamic data defines an empirical relationship between (i) the ratio of the radius of the first outflow boundary and the radius of the second outflow boundary and (ii) a ratio of an outflow boundary condition for the first outflow boundary and an outflow boundary condition for the second outflow boundary. However, Groen teaches a method wherein the outflow distribution parameter is determined using a ratio of a radius for the first outflow boundary and a radius for the second outflow boundary (Two different models were used to describe the outflow-ratios, page 110 para. 2; the radius of the first outflow boundary and the second outflow boundary are represented by r1 and r0), and the stored hemodynamic data (velocity profile, page 109; Two different models were used to describe the outflow-ratios, page 110 para. 2) ; and the stored hemodynamic data defines an empirical relationship  (Two different models were used to describe the outflow-ratios. The first model is Murray’s Law [16]… The second model is an empirical relation, which was determined based on the flow measurements using parameter estimation, page 110)  between (i) the ratio of the radius of the first outflow boundary and the radius of the second outflow boundary and (ii) a ratio of an outflow boundary condition for the first outflow boundary and an outflow boundary condition for the second outflow boundary (Q1 is the flow through the ICA or the ECA, Q0 is the flow through the CCA, r1 is the radius of the ICA or ECA and r0 is the radius of the CCA. Equation 7.1 on page 110; Q1 and Q0 are implicitly the first out flow and second outflow boundary, and R1 and R2 are implicitly the radius of the first and second outflow boundary).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Choi and Kramer to include the outflow distribution parameter is determined using a ratio of a radius for the first outflow boundary and a radius for the second outflow boundary, and the stored hemodynamic data; and the stored hemodynamic data defines an empirical relationship between (i) the ratio of the radius of the first outflow boundary and the radius of the second outflow boundary and (ii) a ratio of an outflow boundary condition for the first outflow boundary and an outflow boundary condition for the second outflow boundary, as taught by Groen, in order to achieve accurate assessment of wall shear stress using patient-specific geometries and flow measurements, as suggested by Groen (Page 106 para. 1). 

Regarding claim 5, Choi in view of Kramer as modified above teaches the claimed invention as discussed above. Choi further teaches the one or more outflow boundaries includes additional outflow boundaries disposed between the inflow boundary and the first outflow boundary (The coronary geometry may be represented as a list of points in space, possibly with a list of neighbors for each point, in which the space can be mapped to spatial units between points (e.g., millimeters [0033]; The image may be segmented manually or automatically to identity voxels belonging to areas of interest [0034]; ); and the outflow distribution parameter (If flow rate/cross-sectional area measurements are available for the supra-aortic branches, these may be used to enable a better estimation of the branching locations and/or the flow rate distribution [0072]) is used to determine an outflow boundary condition for the first outflow boundary, the second outflow boundary, and each additional outflow boundary (Step 422 may thus include determining every location in the various patient-specific geometric models for which there is information about the plaque vulnerability. Then, step 424 may include creating a feature vector for each location that contains a numerical description of physiological or phenotypic parameters of the patient and a description of the local geometry and biophysical hemodynamic characteristic. Specifically the feature vector may contain:…Characteristics of the aortic geometry, e.g., cross-sectional area profile along the ascending and descending aorta, and/or surface area and volume of the aorta [0066]-[0080]; each cross-sectional area can be defined as an outflow boundary, second out flow boundary, etc.). 

Regarding claim 14, the combination of Choi and Kramer does not teach a system wherein the outflow distribution parameter is determined using a ratio of a radius for the first outflow boundary and a radius for the second outflow boundary and the stored hemodynamic data; and the stored hemodynamic data defines an empirical relationship between (i) the ratio of the radius of the first outflow boundary and the radius of the second outflow boundary and (ii) a ratio of the outflow boundary condition for the first outflow boundary and the outflow boundary. However, Groen teaches a system the outflow distribution parameter is determined using a ratio of a radius for the first outflow boundary and a radius for the second outflow boundary (Two different models were used to describe the outflow-ratios, page 110 para. 2; the radius of the first outflow boundary and the second outflow boundary are represented by r1 and r0), and the stored hemodynamic data (velocity profile, page 109; Two different models were used to describe the outflow-ratios, page 110 para. 2), the stored hemodynamic data defines an empirical relationship  (Two different models were used to describe the outflow-ratios. The first model is Murray’s Law [16]… The second model is an empirical relation, which was determined based on the flow measurements using parameter estimation, page 110) between (i) the ratio of the radius of the first outflow boundary and the radius of the second outflow boundary and (ii) a ratio of the outflow boundary condition for the first outflow boundary and the outflow boundary condition for second outflow boundary (Q1 is the flow through the ICA or the ECA, Q0 is the flow through the CCA, r1 is the radius of the ICA or ECA and r0 is the radius of the CCA. Equation 7.1 on page 110; Q1 and Q0 are implicitly the first out flow and second outflow boundary, and R1 and R2 are implicitly the radius of the first and second outflow boundary). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of  Choi and Kramer to include the outflow distribution parameter is determined using a ratio of a radius for the first outflow boundary and a radius for the second outflow boundary and the stored hemodynamic data; and the stored hemodynamic data defines an empirical relationship between (i) the ratio of the radius of the first outflow boundary and the radius of the second outflow boundary and (ii) a ratio of the outflow boundary condition for the first outflow boundary and the outflow boundary , as taught by Groen, in order to achieve accurate assessment of wall shear stress using patient-specific geometries and flow measurements, as suggested by Groen (Page 106 para. 1). 

	Regarding claim 15, Choi in view of Kramer and Groen as modified above teaches the claimed invention as discussed above. Choi further teaches the one or more outflow boundaries includes additional outflow boundaries disposed between the inflow boundary and the first outflow boundary (The coronary geometry may be represented as a list of points in space, possibly with a list of neighbors for each point, in which the space can be mapped to spatial units between points (e.g., millimeters) [0033]; Characteristics of the aortic geometry, e.g., cross-sectional area profile along the ascending and descending aorta, and/or surface area and volume of the aorta [0080]; list of neighbors for each point , and multiple cross-sectional areas/boundaries, inherently has at least one boundary in between the inflow boundary and the first outflow boundary). Choi, however, does not teach the outflow distribution parameter is used to determine an outflow boundary condition for the first outflow boundary, the second outflow boundary, and each additional outflow boundary. Groen teaches the outflow distribution parameter (Outflow-ratio estimation pg. 110) is used to determine an outflow boundary condition for the first outflow boundary (The flow (Q) through the CCA (QCCA), ICA (QICA) and the ECA (QECA) was determined in MRI slices perpendicular to the centerline of the vessel pg. 108; The flow was determined at predefined locations (Figure 7-1d) pg. 109; fig. 7-1d shows the inflow and outflow boundaries, which are the predefined locations). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of  Choi and Kramer, to include the outflow distribution parameter is used to determine an outflow boundary condition for the first outflow boundary, the second outflow boundary, and each additional outflow boundary, as taught by Groen, in order to achieve accurate assessment of wall shear stress using patient-specific geometries and flow measurements, as suggested by Groen (Page 106 para. 1). 
 
Claims 6, 10, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kramer as applied to claims 1 and 11 above, and further in view of Itu et al (US 20170245821 A1, of record on IDS, hereinafter "Itu").

Regarding claim 6, the combined invention of Choi and Kramer does not disclose a method wherein the geometrical representation of the one or more arterial segments is discretized into a three-dimensional volumetric mesh; and the geometrical representation includes a surface mesh representing a boundary of a vessel wall of each segment. Itu discloses “Method and system for purely geometric machine learning based fractional flow reserve”. Itu, however, teaches a method wherein:
the geometrical representation of the one or more arterial segments is discretized into a three-dimensional volumetric mesh (segmenting a patient-specific anatomical model of the coronary arterial tree [0050]; coronary arteries can be segmented in a CT volume [0050]); and
the geometrical representation includes a surface mesh representing a boundary of a vessel wall of each segment (3D surface mesh 732 of the coronary arteries, the aortic root, and the proximal part of the aorta [0050]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Choi and Kramer to include a method wherein the geometrical representation of the one or more arterial segments is discretized into a three-dimensional volumetric mesh; and the geometrical representation includes a surface mesh representing a boundary of a vessel wall of each segment, as taught by Itu in order to achieve segmentation of a patient specific anatomical model of a coronary arterial tree from medical image data, as suggested by Itu ([0050]).

Regarding claim 10, the combined invention of Choi and Kramer does not teach a method wherein: receiving information regarding a position of a virtual stent disposed along one or more of the segments of the geometrical representation; and updating the display output of the hemodynamic information. Itu, however, teaches receiving information regarding a position of a virtual stent disposed along one or more of the segments of the geometrical representation (virtual placement of the stent in an anatomical geometrical model extracted from medical images [0058]); and updating the display output of the hemodynamic information (compute all hemodynamic quantities of interest [0058]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Choi and Kramer to include a method wherein receiving information regarding a position of a virtual stent disposed along one or more of the segments of the geometrical representation; and updating the display output of the hemodynamic information , as taught by Itu, in order to achieve a method to plan therapy in multi-vessel disease scenarios, in terms of which stenosis to stent to achieve the optimal outcome ([0058]). 

Regarding claim 16, the combined invention of Choi and Kramer does not each a system wherein the geometrical representation corresponds to a multi-dimensional digital model of a spatial volume of the one or more arterial segments; the geometrical representation of the one or more arterial segments is discretized into a three-dimensional volumetric mesh; and the geometrical representation includes a surface mesh representing a boundary of a vessel wall of each segment. Itu discloses “Method and system for purely geometric machine learning based fractional flow reserve”. Itu, however, teaches a system wherein:
the geometrical representation corresponds to a multi-dimensional digital model of a spatial volume of the one or more arterial segments (Image 730 shows a 3D surface mesh 732 of the coronary arteries, the aortic root, and the proximal part of the aorta [0050]);
the geometrical representation of the one or more arterial segments is discretized into a three-dimensional volumetric mesh (segmenting a patient-specific anatomical model of the coronary arterial tree [0050]; coronary arteries can be segmented in a CT volume [0050]); and
the geometrical representation includes a surface mesh representing a boundary of a vessel wall of each segment (3D surface mesh 732 of the coronary arteries, the aortic root, and the proximal part of the aorta [0050]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Choi and Kramer, to include a system wherein the geometrical representation corresponds to a multi-dimensional digital model of a spatial volume of the one or more arterial segments; the geometrical representation of the one or more arterial segments is discretized into a three-dimensional volumetric mesh; and the geometrical representation includes a surface mesh representing a boundary of a vessel wall of each segment, as taught by Itu, in order to achieve segmentation of a patient specific anatomical model of a coronary arterial tree from medical image data, as suggested by Itu ([0050]).

Regarding claim 19, Choi in view of Kramer as modified above teaches the claimed invention as discussed above. Choi further teaches a system wherein the hemodynamic information includes fractional flow reserve (FFR), instantaneous wave-free ratio (iFR), wall shear stress (WSS) (max/mean/cyclic wall shear stress [0046]), axial plaque stress (APS), hyperemic and resting diastolic pressure (Pd)/aortic pressure (Pa) indexes, pressure indices over a range of physiologic states, or a combination thereof.

	Regarding claim 20, the combined invention of Choi and Kramer does not teach a system wherein information regarding a position of a virtual stent disposed along one or more of the segments of the geometrical representation is received, and wherein the display output of the hemodynamic information updated in accordance with the information. Itu, however, teaches a system wherein information regarding a position of a virtual stent disposed along one or more of the segments of the geometrical representation is received (virtual placement of the stent in an anatomical geometrical model extracted from medical images [0058]); and wherein the display output of the hemodynamic information updated in accordance with the information (compute all hemodynamic quantities of interest [0058]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Choi and Kramer, to include a system wherein information regarding a position of a virtual stent disposed along one or more of the segments of the geometrical representation is received, and wherein the display output of the hemodynamic information updated in accordance with the information, as taught by Itu, in order to achieve a method to plan therapy in multi-vessel disease scenarios, in terms of which stenosis to stent to achieve the optimal outcome ([0058]). 

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US20150164342A1) in view of  Groen (GROEN, "Atherosclerotic plaque and shear stress in carotid arteries," The Netherlands Heart Institute, November 2010, of record, cited on IDS) and Kramer et al. (US20170281018A1).

Regarding claim 21, Choi teaches a computer-implemented method of determining boundary conditions for a geometrical representation of an arterial anatomy of a patient, the method comprising (non-transitory computer readable medium for use on a computer system [0015]):
receiving medical image data of a patient acquired by a medical image acquisition device(These noninvasive tests use patient imaging (such as CT) to determine a patient-specific geometric model of blood vessels [0027]), the medical image data including one or more arterial segments and surrounding area (an exemplary method may include acquiring a digital representation…of a patient-specific model of the geometry for the patient's ascending aorta, coronary artery tree, myocardium, valves, and chambers [0112]; FIG.2, step 202);
generating a geometrical representation of the one or more arterial segments from the medical image data (exemplary method may include acquiring a digital representation … of a patient-specific model of the geometry for the patient's ascending aorta, coronary artery tree, myocardium, valves, and chambers [0110]), wherein the geometrical representation is a three-dimensional model of a spatial volume of the one or more arterial segments(constructing a patient-specific model of coronary geometry, for instance, by modeling a patient's coronary vasculature….Given a 3-D image of coronary vasculature, many methods exist for extracting a model of cardiovascular geometry pertaining to a specific patient. The patient-specific model may be constructed or rendered based on images, such as CT scans associated with a patient [0034]; Then, step 424 may include creating a feature vector for each location that contains a numerical description of physiological or phenotypic parameters of the patient and a description of the local geometry and biophysical hemodynamic characteristic. Specifically the feature vector may contain:…  Characteristics of the aortic geometry, e.g., …. volume of the aorta [0060]-[0080]; FIG.2, step 204);
determining boundaries and geometry data for each arterial segment using the three- dimensional model (Characteristics of the aortic geometry, e.g., cross-sectional area profile along the ascending and descending aorta [0080]; (constructing a patient-specific model of coronary geometry, for instance, by modeling a patient's coronary vasculature….Given a 3-D image of coronary vasculature, many methods exist for extracting a model of cardiovascular geometry pertaining to a specific patient. The patient-specific model may be constructed or rendered based on images, such as CT scans associated with a patient [0034]) , the boundaries including an inflow boundary of a luminal volume for each arterial segment and one or more outflow boundaries (Then, step 424 may include creating a feature vector for each location that contains a numerical description of physiological or phenotypic parameters of the patient and a description of the local geometry and biophysical hemodynamic characteristic. Specifically the feature vector may contain:….  Characteristics of the aortic geometry, e.g., cross-sectional area profile along the ascending and descending aorta, and/or surface area and volume of the aorta [0060]-[0080]; the cross-sectional area profile along the ascending and descending aorta inherently include an inflow boundary and one or more outflow boundaries), the inflow boundary and the one or more outflow boundaries corresponding to a cross-section of the each arterial segment (Characteristics of the aortic geometry, e.g., cross-sectional area profile along the ascending and descending aorta [0060]-[0080]), the one or more outflow boundaries including a first outflow boundary and a second outflow boundary (model may describe a patient's ascending aorta, coronary artery tree, myocardium, valves, and chambers [0043]; coronary trees inherently have multiple outflow boundaries), the second outflow boundary being disposed between the first outflow boundary and the inflow boundary (Step 422 may thus include determining every location in the various patient-specific geometric models for which there is information about the plaque vulnerability. Then, step 424 may include creating a feature vector for each location that contains a numerical description of physiological or phenotypic parameters of the patient and a description of the local geometry and biophysical hemodynamic characteristic. Specifically the feature vector may contain:…Characteristics of the aortic geometry, e.g., cross-sectional area profile along the ascending and descending aorta, and/or surface area and volume of the aorta [0066]-[0080]; each cross-sectional area can be an outflow boundary as claimed, if there are more than three cross sectional areas, there is inherently an outflow boundary between an inflow boundary and an outflow boundary), the geometry data including a radius for the inflow boundary and for each outflow boundary (Characteristics of the aortic geometry, e.g., cross-sectional area profile along the ascending and descending aorta [0080]; one of ordinary skill in the art would recognize that the radius of the aorta can be derived from the cross-section of the area taken along the aorta which is assumed to be a circle);
and providing a display output of the geometrical representation (the method may include visualizing the wall property on an image of the artery (e.g., the aorta). The wall property is varying spatially with geometric coordinates. The advantage of the visualization is that the physician may easily estimate the condition of the artery [0016]). 
Choi does  not teach a computer-implemented method of: determining boundary conditions comprising determining an outflow distribution parameter using the geometry data for one or more of the one or more outflow boundaries and stored hemodynamic data, the hemodynamic data defining an empirical relationship between (i) the ratio of the radius of the first outflow boundary and the radius of the second outflow boundary and (ii) a ratio of the outflow boundary condition for the first outflow boundary and the outflow boundary condition for second outflow boundary, determining an outflow boundary condition for each outflow boundary using the outflow distribution parameter and the inflow boundary. 
 Groen, however, teaches  determining an outflow distribution parameter using the geometry data for one or more of the one or more outflow boundaries and stored hemodynamic data (Two different models were used to describe the outflow-ratios, page 110 para. 2,) the hemodynamic data defining an empirical relationship (Two different models were used to describe the outflow-ratios. The first model is Murray’s Law [16]… The second model is an empirical relation, which was determined based on the flow measurements using parameter estimation, page 110) between (i) the ratio of the radius of the first outflow boundary and the radius of the second outflow boundary and (ii) a ratio of the outflow boundary condition for the first outflow boundary and the outflow boundary condition for second outflow boundary (Q1 is the flow through the ICA or the ECA, Q0 is the flow through the CCA, r1 is the radius of the ICA or ECA and r0 is the radius of the CCA. Equation 7.1 on page 110; Q1 and Q0 are implicitly the first out flow and second outflow boundary, and R1 and R2 are implicitly the radius of the first and second outflow boundary). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention combined invention of Choi to include determining an outflow distribution parameter using the geometry data for one or more of the one or more outflow boundaries and stored hemodynamic data, the hemodynamic data defining an empirical relationship between (i) the ratio of the radius of the first outflow boundary and the radius of the second outflow boundary and (ii) a ratio of the outflow boundary condition for the first outflow boundary and the outflow boundary condition for second outflow boundary, as taught by Groen, in order to achieve accurate assessment of wall shear stress using patient-specific geometries and flow measurements, as suggested by Groen (Page 106 para. 1). 
The combination of Choi and Groen still does not teach a final outflow rate distribution among the outflow boundaries of the segments being determined using a least squares minimization approach encompassing all outflow boundaries; and determining an outflow boundary condition for each outflow boundary using the outflow distribution parameter and the inflow boundary. 
Kramer is analogous to the instant application as it shares the classification of A61B6/507 and A61B6/504 and discloses a blood flow model (title).  Kramer teaches a final outflow rate distribution among the outflow boundaries of the segments being determined using a least squares minimization approach encompassing all outflow boundaries (To robustly estimate an average flow rate value for the ascending and the descending aorta, a linear least squares fit based algorithm that is used to filter out locations with very large or very low average flow rate values is employed. Then, based on the remaining locations, a final average flow rate value is determined for the ascending and the descending aorta [0044]); and determining an outflow boundary condition for each outflow boundary using the outflow distribution parameter and the inflow boundary (If flow rate/cross-sectional area measurements are available for the supra-aortic branches, these may be used to enable a better estimation of the branching locations and/or the flow rate distribution [0072]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Choi and Groen, to include a final outflow rate distribution among the outflow boundaries of the segments being determined using a least squares minimization approach encompassing all outflow boundaries; and determining an outflow boundary condition for each outflow boundary using the outflow distribution parameter and the inflow boundary, as taught by Kramer, in order to achieve an exemplary framework that is able to automatically and robustly estimate both local and regional wall properties from medical image data as suggested by Kramer ([0025]).

Regarding claim 23, Choi in view of Groen and Kramer as modified above teaches the claim invention as discussed above. Choi further teaches a method wherein the one or more outflow boundaries include additional outflow boundaries disposed between the inflow boundary and the first outflow boundary (Step 422 may thus include determining every location in the various patient-specific geometric models for which there is information about the plaque vulnerability. Then, step 424 may include creating a feature vector for each location that contains a numerical description of physiological or phenotypic parameters of the patient and a description of the local geometry and biophysical hemodynamic characteristic. Specifically the feature vector may contain:…Characteristics of the aortic geometry, e.g., cross-sectional area profile along the ascending and descending aorta, and/or surface area and volume of the aorta [0066]-[0080]; each cross-sectional area can be an outflow boundary as claimed). Choi in view of Groen and Kramer, however, does not teach a method wherein the outflow distribution parameter is determined using a ratio of a radius for the first outflow boundary and the second outflow boundary and the stored hemodynamic data. Groen teaches a method wherein the outflow distribution parameter is determined using a ratio of a radius for the first outflow boundary and the second outflow boundary (Two different models were used to describe the outflow-ratios, page 110 para. 2; the radius of the first outflow boundary and the second outflow boundary are represented by r1 and r0) and the stored hemodynamic data (velocity profile, page 109; Two different models were used to describe the outflow-ratios, page 110 para. 2; Q1 is the flow through the ICA or the ECA, Q0 is the flow through the CCA, r1 is the radius of the ICA or ECA and r0 is the radius of the CCA. Equation 7.1 on page 110; Q1 and Q0 are implicitly the first out flow and second outflow boundary, and R1 and R2 are implicitly the radius of the first and second outflow boundary).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Choi in view of Groen and Kramer to include the outflow distribution parameter is determined using a ratio of a radius for the first outflow boundary and the second outflow boundary and the stored hemodynamic data, as taught by Groen, in order to achieve accurate assessment of wall shear stress using patient-specific geometries and flow measurements, as suggested by Groen (Page 106 para. 1). 

Response to Arguments
Applicant’s arguments, see remarks, filed 10/20/2022, with respect to drawing objections have been fully considered and are persuasive.  The drawing objection of final rejection office action mailed 07/28/2022 has been withdrawn. 
Applicant argues on page 11,  regarding claims 1, 3, 7-8, 11, 13, and 17-18, see remarks, filed 10/20/2022, that the previous rejection fails to address the newly added limitations to claims 1 and 11 related  to determining  boundary conditions for the geometrical representation.   This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Choi et al (US20150164342A1) in view of Kramer et al. (US20170281018A1) to disclose these limitations in the claim. Accordingly, this argument is moot. 
Applicant argues, regarding claims 4-5, 14-15, 21 and 23, see page 12, that Groen does not teach or suggest a ratio that also accounts for hemodynamic data as recited in claims 4 and 14, and that Groen specifically excludes any additional branches emanating from the ECA. Regarding the argument that Groen does not teach or suggest a ratio that also accounts for hemodynamic data, examiner respectfully disagrees as noted in the rejection above. Regarding the argument that Groen specifically excludes any additional branches emanating from the ECA, the examiner asserts that Fig 7-1(d) shows where the location of flow measurements were taken, which was along a branched artery, which emanates from the common carotid artery, and branches to the internal and external carotid arteries (page 109). The applicant also argues that “not teach or suggest the newly added features of claims 1, 11 and 21 from which claims 4. 5, 14. 15 and 23 depend, no proper combination of the references teaches or suggests the subject matter of claims 4, 5, 14, 15, 21 and 23”. The examiner respectfully disagrees for the reasons discussed above.  
Applicant argues, see page 13, that Itu does not teach or suggest fluid dynamics methodologies in ltu applicable to the model of the present invention, and that there is no teaching or suggestion in Itu of the newly added limitation of claims 1 and 11. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Choi et al (US20150164342A1) in view of Kramer et al. (US20170281018A1) to disclose these limitations in the claim. The applicant also asserts that claims 6, 9-10, 16 and 19-20 are allowable over the prior art of record for at least the reason that they depend from an allowable base claim. The examiner respectfully disagrees for the reasons discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793